Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 2004/0189559). 

As per claims 1 and 10-11 Shih depicts in figure 8 and discloses: An electronic device, comprising: a first sub-pixel, comprising: a first transistor M43; and a first electronic unit OLED, electrically connected to the first transistor M43; and a test element 100, electrically connected to the first transistor M43; test element 100 has a first impedance, the first electronic unit OLED has a second impedance, and the first impedance is greater than the second impedance. { [0019]. A resistor is suitable to be used as the test element 100. To avoid influencing the function of the OLED, the value of the resistor must be highly larger than the resistivity of an active OLED. }

Regarding claims 1, 7 and 17 Shih is silent as to: a control switch comprising a transistor electrically connected between the first transistor and the test element.  With respect to claim 1 Shih discloses: [0024] that when the test process if finished “the current flowing through the test element 100 can be ignored because of the huge difference in resistivity of the test element 100 and the OLED.” Note: this can be accomplished by removal or switching.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the electronic device of Shih with a control switch including a transistor as suggested by Shih.  The rationale is as follow: The purpose of the control switch including a transistor is allow for connection and/or disconnection of the test element.  The control switch including a transistor need not be connected to allow for connection and/or disconnection of the test element.  Realizing this, one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to connect and/or disconnect the test element by a switch including a transistor or removal, which is well within the purview of a skilled artisan and absent an unobvious result, since the test element can be ignored.  See [0024] of Shih. 

As per claims 2 and 12 Shih discloses: The electronic device as claimed in claim 1, wherein a ratio of the first impedance to the second impedance is between 10 and 107. { [0019] Since the resistivity of an active OLED is about 10Ω~10KΩ, the value of the resistor as the test element 100 is about 1KΩ~100MΩ. In addition to resistors, TFTs or other electrical components can be used as the test element 100 as long as the above resistivity requirement is met. }

As per claims 3 and 13 Shih depicts in figure 8 and discloses: The electronic device as claimed in claim 1, wherein the test element 100 is adjacent to the first transistor M43, and the test element 100 at least partially overlaps the first sub-pixel in a top view of the electronic device. {Note: figure 8 shows a sub-pixel and test element 100 partially overlaps the sub-pixel shown not unlike that what is shown in the instant application}

As per claims 4 and 14 Shih depicts in figure 8 and discloses: The electronic device as claimed in claim 1, wherein the test element 100 is connected in parallel to the first electronic unit OLED. 

As per claims 5 and 15 Shih discloses: The electronic device as claimed in claim 1, wherein the test element 100 comprises a resistor, 

Regarding claims 5 and 15, Shih is silent as to a pseudo thin film transistor, and a high-impedance trace line.  However, Shih discloses in [0019] “. . . other electrical components can be used as the test element 100 as long as the above resistivity requirement is met.”

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to substitute the resistor in the test element of Shih with a pseudo thin film transistor, and a high-impedance trace line as suggested by Shih.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to substitute a resistor with a pseudo thin film transistor, and a high-impedance trace line, which is well within the purview of a [0019] of Shih. 

As per claim 8 Shih discloses: The electronic device as claimed in claim 1, further comprising a second sub-pixel, the second sub-pixel comprising: a second transistor; and a second electronic unit OLED, electrically connected to the second transistor; wherein the test element 100 is electrically connected to the second transistor. { [0004] Each pixel of an AMOLED needs an OLED and a driver circuit, so there are ten thousands or even millions of driver circuits in one pad. }

As per claim 9 Shih depicts in figure 8 and discloses: The electronic device as claimed in claim 1, wherein one end of the test element 100 is electrically connected to the first transistor M43, and the other end of the test element 100 is electrically connected to a negative voltage or a ground voltage.

As per claim 18 Shih depicts in figure 5 and discloses: The manufacturing process as claimed in claim 10, further comprising: disposing a second transistor and a second test element 100, and the second test element 100; turning on the first transistor M43 is electrically connected to the test element 100; providing a voltage between the first transistor M43 and the test element 100; performing a second determination step through the test element 100 and obtaining a second determination result; and determining whether to set the first electronic unit OLED on the substrate according to the second determination result. { [0004] Each pixel of an AMOLED needs an OLED and a driver circuit, so there are ten thousands or even millions of driver circuits in one pad. } 

As per claim 19 Shih depicts in figure 5 and discloses: The manufacturing process as claimed in claim 18, further comprising: turning off the test element 100; providing a voltage between the second transistor and the test element 100; performing a third determination step through the test element 100 and obtaining a third determination result; and determining whether to set a second electronic unit OLED on the substrate according to the third determination result. { [0004] Each pixel of an AMOLED needs an OLED and a driver circuit, so there are ten thousands or even millions of driver circuits in one pad. }

As per claim 20 Shih depicts in figure 8 and discloses: The manufacturing process as claimed in claim 10, further electrically connecting one end of the test element 100 connected to the first transistor M43, and electrically connecting the other end of the test element 100 connected to a negative voltage or a ground voltage.

Response to Arguments
Applicant's arguments filed December 25, 2020 have been fully considered but they are not persuasive. In citing the same [0024] supra, applicant asserts the following on page 3:
If the resistance of the test element is not large enough comparing with that of the electronic unit, it may cause a current to flow through the test element during operation of the electronic unit, and affect the display effect. Thus, the control switch electrically connected between the first transistor and the test element in the amended claims 1 and 10 resolve the issue that the resistance of the test element is not large enough comparing with that of the electronic unit, to achieve a specific technical effect that the possibility of current flowing into the test element is reduced, which cannot be done by document Shih.

Applicant’s hypothetical of the resistance of the test element affecting the display element is 1) just that a hypothetical and 2) an inaccurate assumptions since Shih clearly states that in [0024] “the current flowing through the test element 100 can be ignored because of the huge difference in resistivity of the test element 100 and the OLED.” Additionally, a control switch, which is notoriously old and well known in the art, between the test element and the first transistor also is clearly in line with the [0024] recitation stating that the current flowing through the test element can be ignored, which is able to be accomplished by removal or switching.  If something is ignored, it is as if it is absence and not present.  A switch achieves that very function of removal or facilitating the absence of the test element from the circuit by breaking the electrical connection.   Therefore, contrary to applicant’s assertion Shih discloses the amended claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd